FILED: NEW YORK COUNTY CLERK 07/02/2020 09:16 AM                            INDEX NO. 160694/2019
                Case 1:20-cv-07311-LAK Document 14-97 Filed 09/15/20 RECEIVED
NYSCEF DOC. NO. 96                                                   Page 1 of NYSCEF:
                                                                               2       07/01/2020




                                             1 of 2
FILED: NEW YORK COUNTY CLERK 07/02/2020 09:16 AM                            INDEX NO. 160694/2019
                Case 1:20-cv-07311-LAK Document 14-97 Filed 09/15/20 RECEIVED
NYSCEF DOC. NO. 96                                                   Page 2 of NYSCEF:
                                                                               2       07/01/2020




                                             2 of 2
